El Juez Asociado Señor Hutohison,
emitió la opinión del tribunal.
Una historia concisa de la presente controversia basta la revocación de una sentencia de non-suit está contenida en el caso de Tous Soto, defensor etc., v. Chevremont, 31 D.P.R. 381.
La, presente apelación es de la siguiente—
*717‘ ‘ SENTENCIA
“La vista final de este caso se verificó el día 8 de octubre del co-rriente año concurriendo las partes asistidas de sus abogados, pre-sentando y practicando sus pruebas.
“Considerando en conjunto dicha prueba la Corte llega a las siguientes conclusiones de hechos.
“1*. — Que la demandante no era considerada en su comunidad como una mujer pura, en la época en que alega haber sido seducida, sino por el contrario ella había vivido en concubinato con otro hombre.
“2®. — Que la demandante no ha probado haber sufrido daños y perjuicios a virtud de los actos del demandante. Sobre este punto hubo ausencia total de prueba.
“En su virtud la corte es de opinión que debe declarar sin lu-gar la demanda y al efecto dicta sentencia declarando sin lugar la demanda sin especial condena de costas.”
En mayo 29 de 1925 se dispuso del caso per curiam en la siguiente forma:
“Por cuanto, todos los miembros de esta Corte convienen en que el pronunciamiento final y parte dispositiva contenido en la senten-cia dictada por la corte inferior de ser considerado, por sí solo no es tan manifiestamente contrario a la prueba aducida al juicio que re-quiera su revocación; y
“Por cuanto, el alegato del apelante no contiene ningún seña-lamiento de error por separado; y
“Por cuanto, las cuestiones promovidas, según se expresaron en el informe oral en el acto de la vista en tanto pueden tener algún mérito como cuestiones abstractas de ley, son más o menos técnicas, y en la forma y modo en que han sido sometidas a nuestra conside-ración admiten implícitamente y prescinden de ciertas proposiciones más serias y fundamentales sobre las cuales este Tribunal no está unánimemente conforme como lo está con referencia a la cuestión aquí referida en primer término; y
“Por cuanto, de un examen cuidadoso de toda la prueba no pa-rece probable que se obtendría un resultado más favorable para la demandante, si por razones más o menos técnicas el caso debiera ser devuelto otra vez para la celebración de un nuevo juicio; y
“Por cuanto, no estamos dispuestos a incitar a la demandante que prosiga o someta al demandado al continuado sostenimiento de una controversia de esta naturaleza y de tal mérito dudoso e intrín-*718seco en lo que respecta al alegado derecho de la demandante para recobrar por daños.
' ‘ Por tanto, se confirma la sentencia dictada por la Corte de Dis-trito de San Juan, Distrito Segundo, en Diciembre 37 de 1923.”
En agosto 1 de 1925 por orden de la mayoría de esta corte se declaró con lugar una moción de reconsideración y se invitó a las partes a que discutieran además de los pun-tos ya presentados las siguientes cuestiones:
”1 — ¿ Determina la sentencia la cuestión litigiosa principal res-pecto a si fue o nó seducida la demandante por el demandado?
“2 — ¿Puede sostenerse 1a. sentencia por la teoría de una apela-ción contra el pronunciamiento final de la misma, preseindiéndose de cualquier error en la determinación de las únicas cuestiones ex-presamente resueltas ?
”3 — ¿Es la sentencia de desestimación, cuando expresamente se funda en una conclusión de hecho falsa y una conclusión de dere-cho errónea, comprendida en ella, sin hacer mención y al parecer sin ninguna consideración de la cuestión litigiosa principal, una de-terminación final de los derechos de las partes dentro del significado del artículo 188 del Código de Enjuiciamiento Civil?”
La apelante contesta la primera y tercera de estas pre-guntas en forma afirmativa y al discutir la segunda se con-forma con; insistir en la proposición de que la sentencia ape-lada no debe ser confirmada sino revocada. Bajo estas cir-cunstancias no debemos llevar la investigación más lejos.
La apelante insiste en que:
“ler error. — Qiie la corte cometió error al declarar como base de su sentencia que la demandante no era considerada en su comu-nidad como una mujer pura, en la época que alega haber sido se-ducida.
“2o error. — Que la corte cometió error al considerar como con-trario al derecho de la demandante el supuesto concubinato de Angela López con Zencovieh.
“3r error. — Que la corte cometió error al declarar en su senten-cia que no se ha probado los daños sufridos por la demandante.
“4o'error. — Que la corte cometió error al declarar que Angela López era de mal carácter, tomando para ello las declaraciones de *719Laforet y Nazario, quienes sólo declararon sobre un caso en particular, de concubinato.
“5o error. — Que la corte cometió error al permitir que el tes-tigo Francisco Cuevas Laforet declarara que Angela López vivió en concubinato con Zeneovicb.
“6o error. — Que cometió error al permitir que el testigo Ramón Nazario declarara acerca del supuesto concubinato de Angela López con Zeneovich.
“7o error. — Que la corte cometió error al no declarar con lugar la moción del demandante solicitando se eliminara totalmente la de-claración de este testigo, por inmaterial.
“8o. error. — Cometió error al declarar sin lugar la moción de eliminación de las declaraciones de los testigos Laforet, Nazario y Juan Oquendo, presentados para impugnar la propia declaración de la testigo del demandado, Angela López.
“9o. error. — La corte cometió error al dictar sentencia contraria a la prueba practicada y a las alegaciones.”
.El primero, segundo, cuarto y quinto de los errores señalados según están especificados, no justifican una revocación si se puede sostener la sentencia sobre otras bases, de acuerdo con decisiones anteriores de esta corte. Paganacci v. Lebrón, 24 D.P.R. 796; Pellicier v. Fernández, 19 D.P.R. 117; Gandía v. Pizá, 17 D.P.R. 812; González v. Co llazo, 22 D.P.R. 618; Galán v. Borinquen Trading Corp., 32 D.P.R. 62; Bravo v. Bravo, 27 D.P.R. 444; Guerra v. Acha, 27 D.P.R. 688; Albite v. Lecumberri, 22 D.P.R. 856; France & New York Medicine Co. v. Reily, 31 D.P.R. 650.
En un número de estos casos el juez que suscribe fia disentido o firmado conforme con la sentencia, pero bajo las circunstancias de este caso esta diferencia de opinión, sin nada más, no tiene importancia suficiente para justificar que me negara a dictar la opinión de esta corte.
En este caso no hubo moción de nuevo juicio ni tampoco petición alguna solicitando conclusiones de beclios específicos.
El dejar de presentar tales conclusiones de becbos no ha sido siquiera señalado como error. La invitación exten-dida a la apelante para que atacara la existencia de una. sen-*720tencia adversa o una decisión sobre los méritos ha sido re-husada.
Para los fines de esta opinión no necesitamos estudiar ni discutir los principios elementales del derecho sentados por otras cortes al disponer de casos que envuelven responsabi-lidad civil por seducción y en los cuales confía la apelante en su alegato.
Ninguno de los casos parece haber confundido la seduc-ción con actos o relaciones meramente ilícitos. Si la deman-dante dijo la verdad en la silla de los testigos, ella ha sido seducida. Si la versión del demandado de lo que ocurrió era cierta, no había base para una reclamación por seducción. Una u otra de estas manifestaciones era falsa.
La apelante admite que la corte inferior resolvió la cues-tión. Y, en la teoría de que se llegó a una conclusión a este respecto, entonces, según manifestamos en la sentencia per curiam de abril 29 de 1925, ninguno de los miembros de esta corte puede decir a conciencia que la corte inferior erró ma-nifiestamente en la apreciación de la prueba.
Esto resuelve los. señalamientos octavo y noveno.
No se expuso ningún fundamento muy satisfactorio en la corte inferior para las proposiciones alegadas como tercera, sexta y séptima base de la apelación; y según han sido presentadas en el alegato no requieren seria consideración.
La sentencia apelada debe ser confirmada.